Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 09/07/2022.  In the Amendment, applicant amended claims 1-8 and 14.   As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112, second paragraph rejection to claims 1-20 and  35 U.S.C § 101 rejections to claims 1-7. 
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-20 are pending.

Examiner Note:  The case would be allowable if the applicant further clarify the detailing of the steps of “a data and disk structure of the VM template match a respective data and disk structure of each virtual machine (VM) in a cluster used to create the VM template”. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (US Patent 9,740,577, hereinafter Chakraborty), in view of Rangasamy et al. (US PGPUB 2017/0244593, hereinafter Rangasamy) and further in view of Raghu et al. (US PGPUB 2015/0052523, hereinafter Raghu).
As per as claim 1, Chakraborty discloses:
(Currently Amended) A non-transitory computer readable storage medium having stored therein instructions which are executable by one or more hardware processors to perform operations (Chakraborty, e.g., fig. 2, associating with texts description, [col. 3, lines 5-25], “computer readable storage medium…”) and [col. 7, lines 35-50], “hardware processors”) comprising:
 	receiving a full image backup of a virtual machine (VM) template, wherein a data and disk structure of the VM template match a respective data and disk structure of each virtual machine (VM) in a cluster used to create the VM template (Chakraborty, e.g., [abstract], “full backup of the exported VM is performed” and [col. 8, lines 45-67] and  [col. 12, lines 20-30], “the backup agent performs a full backup of the exported virtual machine…”);
 	storing the full image backup of the VM template (Chakraborty, e.g., figs. 1-3, associating with texts description, [col. 4, lines 12-25], [col. 5, lines 5-60, (storing the full backup)) and further see ([col. 8, lines 39-60], “virtual machine backups by the backup agent are stored on backup media…include a full backup of virtual machine…”);
 	receiving a disaster recovery (DR) request that identifies one or more target VMs to be restored (Chakraborty, e.g., figs. 2-3, associating with texts description, [col. 51-60], “…backup/restore agent …at the backup client”) and further see [col. 19-20, lines 65-5], “…the backup agent, when requested, can restore the virtual machine to the host from a synthetic full backup of the virtual machine. The restoration process may include reading the BCD associated with the backed up virtual machine so that the backup agent can configure the restored virtual machine…”).
 	creating a temporary recovery virtual machine (VM) based on the full image backup of the VM template (Chakraborty, e.g., [col. 5-6, lines 26-13], “…VMMS creates files that include a configuration and state of the exported virtual machine. VMMS encrypts these files…restoring a virtual machine from a synthetic full backup of the virtual machine… determine how the restored virtual machine from the synthetic full backup should be configured. A synthetic full backup is a type of backup that is created artificially on the backup media by…” and [abstract], [col. 9, lines 4-38], [col. 10, lines 4-34], “…created a challenge on backup performance…”);
 	using the temporary recovery virtual machine (VM) to restore one or more of the target VMs (Chakraborty, e.g., [col. 10, lines 16-34], “…during a restore a backup administrator may need to restore a full backup and then may need to apply a number of incremental backups to restore to the desired point-in time…”); and
 	applying any differential backups to a target virtual machine VM that has been restored  (Chakraborty, e.g., [col. 8-9, lines 61-6], “…incremental backup of the virtual machine made at a second time, after the first time…”) and [col. 10, lines 16-20], “…An incremental backup tracks the data changed from a last backup and can send only data that has changed over the IP network to the backup storage…”).
	To make records clearer regarding to the language of “backup with the VM template and DR identifies one or more target VMs to be restored” (although as stated above Chakraborty functional discloses the features of DR=backup request backup to restore the virtual machine (Chakraborty, e.g., [col. 19-20, lines 65-5]).
	However Rangasamy, in an analogous art, discloses “backup with the VM template and DR identifies one or more target VMs to be restored ” (Rangasamy, e.g., [0029],[0047],  “ a disaster recovery manager (“DR manager”) that detects an indication of a qualifying disruption in a cloud service provided to an enterprise customer of the cloud exchange, copies and preserves data and other state from the cloud service provider network that provides the cloud service, selects a second cloud service to host a DR infrastructure, provisions layers of the new DR infrastructure in containers in the selected second cloud service…” and  [0055-0056], “…DR manager replicating a template-driven workflow, virtual machines (VMs)…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Rangasamy and Chakraborty to perform disaster recovery techniques to archiving expand the scope and flexibility of container resources available to a cloud service customer without imposing container management and disaster recovery burdens on the cloud service customer (Rangasamy, e.g., [0011-0013]). 
	The combination of Rangasamy and Chakraborty do not explicitly disclose the features of  “wherein a data and disk structure of the VM template match a respective data and disk structure of each virtual machine (VM) in a cluster used to create the VM template”.
	However Raghu, in an analogous art, discloses “wherein a data and disk structure of the VM template match a respective data and disk structure of each virtual machine (VM) in a cluster used to create the VM template” (Raghu, e.g., [0049], [0069], “…A template may include much of the detailed contents of virtual machines and virtual appliances that are encoded within OVF packages, so that the task of configuring a virtual machine or virtual appliance is significantly simplified, requiring only deployment of one OVF package. These templates are stored in catalogs within a tenant's virtual-data center. These catalogs are used for developing and staging new virtual appliances and published catalogs are used for sharing templates in virtual appliances across organizations…”) and [0079-0080], “…generates a vApp template corresponding to the temporary vApp and stores the vApp template in a catalog. In step 2072, the routine "copy phase" uses a distributed-catalog feature of the virtualization layer to copy the vApp template to the target cloud…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Raghu, Rangasamy and Chakraborty to perform a Migration of virtual machines and virtual applications within virtual data centers can also be used for load balancing, fault tolerance and high availability, and for many other purposes to archiving in control disaster recovery between sources and  targets (Raghu, e.g., [0003-0005]). 

As per as claim 2, the combination of Raghu, Rangasamy and Chakraborty disclose:
(Not that: since nowhere in the specification of the instant application, clearly disclose the language of shutting down the temporary recovery VM after the target VMs have been restored, for the purpose of examination, the examiner interprets shutting down the temporary recovery is stop backup/restore after complete the job of restore)
(Currently Amended) The non-transitory computer readable storage medium as recited in claim 1, wherein the operations further comprise shutting down the temporary recovery VM after the one or more target VMs have been restored (Chakraborty, e.g., [col. 20, lines 52-67], “… applications that have been restored to the host from the synthetic full backup on the backup media. The host virtualization platform, however, will not execute applications or an operating system in the planned virtual machine or allocate computing cycles to the planned virtual machine until the planned virtual machine is converted into realized virtual machine…”).

As per as claim 3, the non-transitory combination of Raghu, Rangasamy and Chakraborty disclose:
(Currently Amended) The computer readable storage medium as recited in claim 1, wherein the operations are performed at a cloud datacenter (Chakraborty, e.g., fig. 1, associating with texts description, [col. 18-19, lines 55-11], “… network may represent a cloud-based network environment in which applications, servers and data are maintained and provided through a centralized cloud computing platform…”) and further see (Rangasamy, e.g., [0007-0010], “…loud service and the backup cloud service may be offered by respective cloud service providers co-located within a data center to interconnect with and provide cloud services to an enterprise via the cloud exchange…”).

As per as claim 4, the non-transitory combination of Raghu, Rangasamy and Chakraborty disclose:
(Currently Amended) The computer readable storage medium as recited in claim 1, wherein after restoration, the restored target VMs are accessible at a cloud datacenter (Chakraborty, e.g., fig. 1, associating with texts description, [col. 18-19, lines 55-11], “… network may represent a cloud-based network environment in which applications, servers and data are maintained and provided through a centralized cloud computing platform…”) and further see (Rangasamy, e.g., [0007-0010], [0042], access customer portal  to log into cloud exchange … a web-based application exposed to customers via a website and accessible using a browser. Customers may use customer…the services the customer has access to (e.g., public cloud services provided …”).

As per as claim 5, the non-transitory combination of Raghu, Rangasamy and Chakraborty disclose:
(Currently Amended) The computer readable storage medium as recited in claim 1, wherein the target VMs are selected as target VMs based on their similarity to each other (Chakraborty, e.g., [col. 5, lines 4-44], “…A backup/restore agent 216 installed at the client provides for the backup of a particular virtual machine hosted on the client to the backup media. Metadata associated with the backup such as the time and date of the backup, device in which backup is stored…”).

As per as claim 6, the non-transitory combination of Raghu, Rangasamy and Chakraborty disclose:
(Currently Amended) The computer readable storage medium as recited in claim 1, wherein one of the restored target VMs has the same stored data and disk structure as that one restored target VM had prior to occurrence of an event that was the basis for the DR request (Chakraborty, e.g., fig. 3, associating with texts description, [col. 19-20, lines 65-5, “…the backup agent, when requested, can restore the virtual machine to the host from a synthetic full backup of the virtual machine…”).

As per as claim 7, the combination of Raghu, Rangasamy and Chakraborty disclose:
(Currently Amended) The non-transitory computer readable storage medium as recited in claim 1, wherein the particular full image backup of the VM template that is used in the creating is selected based on a particular restore point or time identified in the DR request (Chakraborty, e.g., [col. 5, lines 4-44], “…A backup/restore agent 216 installed at the client provides for the backup of a particular virtual machine hosted on the client to the backup media. Metadata associated with the backup such as the time and date of the backup, device in which backup is stored…”).

Claims 8-13 are  essentially the same as claims 1-7 except that they set forth the claimed invention as a method rather a computer readable medium rather, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Claims 14-20 are  essentially the same as claims 1-7 except that they set forth the claimed invention as a system rather a computer readable medium rather, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 09/07/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to backup/disaster recovery in virtual machine filesystem.

a.	Baimetov et al. (US Patent 8,656,386, hereafter Baimetov); “Method To Shavre Identical Files in A Common Area for Virtual Machines Having The same Operating System Version and Using A Copy on Write To Place A copy Of The Shared Identical File in A Private Area of the Corresponding Virtual Machine When A Virtual Machine Attempts To Modify The Shared Identical File” discloses “providing access to the shared file when any Virtual Machine attempts to access its private file; using copy-on-write, making a copy of the shared file if the Virtual Machine attempts to modify the shared file, and placing a copy of the shared file in a private area of the corresponding Virtual Machine”. 
Baimetov further disclose “Virtual Machines us used as master template” ([col. 2, lines 25-35]), and full images backup ([col. 6, lines 1-25]).
Baimetov also disclose share template backup ([col. 11, 20-40]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163